DETAILED ACTION
Status of Claims
The amendment filed 12/22/2021 has been entered. Claims 1, 9, and 10 remain pending.
Applicant’s arguments, see Remarks, with respect to the rejection(s) of claim(s) 1, 9, and 10 under 35 USC 102 and 35 USC 103 have been fully considered and are persuasive. Therefore, all previous rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Uchiyashiki et al. (US 2018/0301704) cited in the conclusion of the prior Office action.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Uchiyashiki et al. (US 2018/0301704) in view of Tang et al. (ACS Appl. Mater. Interfaces 2016, 8, 34879−34887).
Regarding claims 1 and 9, Uchiyashiki teaches a composition for binder for a nonaqueous cell electrode comprising:
a current collector and coating the current collector with a slurry (mixture layer) (para 0102); the slurry including a lithium transition metal oxide and acetylene black (carbon material) (para 0096; para 0130); and
a binder composition (adhesion improver) (abstract).
The binder composition can be used for one or both of the positive electrode and the negative electrode (para 0109). The binder composition may include polyoxyethylene styrenated phenyl ether phosphate ester (Table 2), significantly close to “polyoxyethylene allylphenyl ether 

    PNG
    media_image1.png
    201
    565
    media_image1.png
    Greyscale
.
The polyoxyethylene styrenated phenyl ether phosphate ester of Uchiyashiki is 
    PNG
    media_image2.png
    274
    314
    media_image2.png
    Greyscale
for comparison.
It would have been obvious to one of ordinary skill in the art before the effective filing date to make the claimed compound in the expectation that compounds similar in structure will have similar properties. A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. See MPEP 2144.09 - Close Structural Similarity Between Chemical Compounds.
Uchiyashiki does not further teach a lithium transition metal composite oxide containing 50 mol% or more nickel.
0.815Co0.15Al0.035O2 (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use a nickel-rich cathode material because NCA (lithium nickel cobalt aluminum oxide) is particularly attractive for its much higher specific capacity (Introduction).
Regarding claim 10, Uchiyashiki further teaches a negative electrode and a separator ina nonaqueous battery (para 0109).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS BARCENA whose telephone number is (571)270-5780. The examiner can normally be reached Monday-Thursday 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on (313)446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CARLOS BARCENA/Primary Examiner, Art Unit 1723